Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) 2008 2007 2006 2005 2004 Earnings: Income (loss) before income taxes and cumulative effect of accounting change $ (2,531 ) $ 356 $ 164 $ (892 ) $ (821 ) Add:Total fixed charges (per below) 1,458 1,668 1,705 1,566 1,479 Less:Interest capitalized 33 20 29 64 77 Total earnings (loss) $ (1,106 ) $ 2,004 $ 1,840 $ 610 $ 581 Fixed charges: Interest $ 625 $ 793 $ 842 $ 724 $ 652 Portion of rental expense representative of the interest factor 815 862 848 831 815 Amortization of debt expense 18 13 15 11 12 Total fixed charges $ 1,458 $ 1,668 $ 1,705 $ 1,566 $ 1,479 Ratio of earnings to fixed charges 1.20 1.08 - - Coverage deficiency $ 2,564 - - $ 956 $ 898 Note: As of December 31, 2008, American has guaranteed approximately $745 million of unsecured debt and approximately $305 million of secured debt.The impact of these unconditional guarantees is not included in the above computation.
